Cite as 2016 Ark. 19

                 SUPREME COURT OF ARKANSAS
                                              No.


                                                    Opinion Delivered January 21, 2016
IN RE ARKANSAS SUPREME COURT
ADMINISTRATIVE ORDER
NUMBER 16 – PROCEDURES
REGARDING THE ASSIGNMENT OF
JUDGES




                                        PER CURIAM

       Arkansas Supreme Court Administrative Order Number 16(I), is amended, effective

immediately, and republished as set out below. The changes are illustrated in the End Note.

                     ADMINISTRATIVE ORDER NUMBER 16 –

        PROCEDURES REGARDING THE ASSIGNMENT OF JUDGES



Section I. Authority and scope.

       Pursuant to Ark. Const. Amend. 80, §§ 4, 12, and 13; Ark. Code Ann. §§ 16-10-101

(Repl. 2010), 16-13-214 (Repl. 2010), and this Court’s inherent rule-making authority, the

Court adopts and publishes Administrative Order No. 16: Procedures Regarding the

Assignment of Circuit, District, and Retired Judges and Justices.

       This Order authorizes the Chief Justice to assign (A) sitting circuit court judges, (B)

retired circuit, chancery, circuit/chancery, and appellate court judges and justices, and (C)

sitting state district court judges, with their consent, to serve temporarily in circuit court.

Sitting circuit judges are authorized to sit in a judicial circuit other than the one in which they
                                       Cite as 2016 Ark. 19

are currently elected or appointed. Retired judges or retired justices are those who, at the time

of assignment, are receiving or have met the statutory requirements to receive judicial

retirement benefits.

       This Order also authorizes the Chief Justice to assign (A) sitting district court judges,

(B) sitting state district court judges, and (C) retired district court judges and retired state

district court judges, with their consent, to serve temporarily in a district court. Sitting district

court judges and sitting state district court judges are authorized to sit on assignment in a city,

county or district other than the one to which they are currently elected or appointed.

Retired district court judges and retired state district court judges may sit in any county of the

state. Retired district court or retired state district court judges are those who, at the time of

the assignment, are receiving or have met the statutory requirements to receive judicial

retirement benefits. Sitting circuit judges and retired circuit, chancery, circuit/chancery, and

appellate judges are also authorized, with their consent, to sit temporarily in district courts,

upon appointment by the Chief Justice.

       By adoption of this Order, the Court does not prohibit the use of Exchange

Agreements by circuit judges or district judges pursuant to Ark. Const. amend. 80, §§ 6(C)

and 7(E); § 16-17-102 (Repl. 2010), and the use of “special judges” as provided by Ark.

Const. amend. 80, § 13(C); Ark. Code Ann. § 16-17-210 (Repl. 2010); and Administrative

Order No. 1. The duties of the Chief Justice under this Order may be discharged by his or

her designee.

....


                                                 2
                                       Cite as 2016 Ark. 19

                                            End Note

Section I. Authority and scope.

       Pursuant to Ark. Const. Amend. 80, §§ 4, 12, and 13; Ark. Code Ann. §§ 16-10-101
(Repl. 1999 2010), 16-13-214 (Repl. 1999 2010), and this Court's inherent rule-making
authority, the Court adopts and publishes Administrative Order No. 16: Procedures
Regarding the Assignment of Circuit, District, and Retired Judges and Justices.

        This Order authorizes the Chief Justice to assign (A) sitting circuit court judges, (B)
retired circuit, chancery, circuit/chancery, and appellate court judges and justices, and (C)
sitting state district court judges, with their consent, to serve temporarily in circuit court.
Sitting circuit judges are authorized to sit in a judicial circuit other than the one in which they
are currently elected or appointed. Retired judges or retired justices are those who, at the time
of assignment, are receiving or have met the statutory requirements to receive judicial
retirement benefits.

        This Order also authorizes the Chief Justice to assign (A) sitting district court judges
and, (B) sitting state district court judges, with their consent and (C) retired district court
judges and retired state district court judges, with their consent, to serve temporarily in a
district court. Sitting district court judges and sitting state district court judges are authorized
to sit on assignment in a city, county or district other than the one to which they are currently
elected or appointed. Retired district court judges and retired state district court judges may
sit in any county of the state. Retired district court or retired state district court judges are
those who, at the time of the assignment, are receiving or have met the statutory requirements
to receive judicial retirement benefits. Sitting circuit judges and retired circuit, chancery,
circuit/chancery, and appellate judges are also authorized, with their consent, to sit
temporarily in district courts, upon appointment by the Chief Justice.

       By adoption of this Order, the Court does not prohibit the use of Exchange
Agreements by circuit judges or district judges pursuant to Ark. Const. amend. 80, §§ 6(C)
and 7(E); § 16-17-102 (Repl. 1999 2010), and the use of "special judges" as provided by Ark.
Const. amend. 80, § 13(C); Ark. Code Ann. § 16-17-210 (Repl. 1999 2010); and
Administrative Order No. 1. The duties of the Chief Justice under this Order may be
discharged by his or her designee.

....




                                                 3